Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

          This office action is in response to communication filed 3/15/21.
Response to Amendment
         The examiner acknowledges the amendment of claim 22. 
Response to Arguments
	In response to applicant argues that the prior art of record is silent on teaching the digital signature is generated by the external device as part of the processing process, it is the examiner’s position that the reference of Carlson teaches a the use of a back-end server determining if the purchased product can be delivered using the secured container representing a part of the purchasing process and generating the digital signature (public key)  after making the determination that the product can be delivered using the secured container (col. 4 line 31-col. 5 line 10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3, 10, 12, 14, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakumoto et al. US Patent Application Publication 20180047232 in view of Carlson US Patent 10097353. 

             Regarding claim 1, Sakumoto et al teaches a method for opening a secured lockbox through a digital signature, comprising:

storing, in a memory of a computing device in a lockbox (the locking unit is used in lockers, paragraph 0281), a public key of a cryptographic key pair (paragraph 083);

receiving, by an input device of the computing device, a digital signature from an external communication device (paragraph 093); 

validating, by a processing device of the computing device, the digital signature using the public key of the cryptographic key pair (paragraph 093); and

transmitting, by a transmitter of the computing device, a signal to an electronic locking mechanism of the lockbox interfaced with the computing device and opening, by the electronic locking mechanism of the lockbox, an electronic lock granting access to contents of the lockbox upon receipt of the signal (paragraph 0107). Sakumoto is silent on teaching the digital signature is generated by the external communication device, as part of a purchasing process for a product by the external communication device, using a private key of the cryptographic key pair, wherein the storing of the public key and the receiving of the digital signature occur after completion of the purchasing process for the product. Carlson in an analogous art teaches digital signature is generated by the external communication device, as part of a purchasing process for a product by the external communication device, using a private key of the cryptographic key pair, wherein the storing of the public key and the receiving of the digital signature occur after completion of the 
	It would have been obvious to one of ordinary skill in the art to modify the system of Sakumoto as disclosed by Carlson because the system of Sakumoto represents a lock control device use for controlling access to a locked space and receiving of the digital signature occur after completion of the purchasing process enable a user to pick up a purchased item from a locker.


            Regarding claim 3, Sakumoto teaches the input device is a receiver, and the digital signature is received using near field communication (paragraph 0113, 0138).


           Regarding claim 10, Sakumoto et al teaches a system for opening a secured lockbox through a digital signature, comprising:

a lockbox configured to store contents, the lockbox including an electronic lock operated by an electronic locking mechanism (122) and a computing device (100-1) interfaced with the electronic locking mechanism (fig. 2, paragraph 061-062, 0281), wherein

the computing device includes



a processing device configured to validate the digital signature using the public key of the cryptographic key pair (paragraph 093), and


a transmitter configured to transmit a signal to the electronic locking mechanism of the lockbox and
the electronic locking mechanism of the lockbox is configured to open the electronic lock granting access to the contents of the lockbox upon receipt of the signal (paragraph 0107). Sakumoto is silent on teaching the digital signature is generated by the external communication device, as part of a purchasing process for a product by the external communication device, using a private key of the cryptographic key pair, wherein the storing of the public key and the receiving of the digital signature occur after completion of the purchasing process for the product. Armstrong in an analogous art teaches digital signature is generated by the external communication device, as part of a purchasing process for a product by the external communication device, using a private key of the cryptographic key pair, wherein the storing of the public key and the receiving of the digital signature occur after completion of the purchasing process for the product in order to enable a user to pick up a purchased item from a locker (paragraph 0100).
	It would have been obvious to one of ordinary skill in the art to modify the system of Sakumoto as disclosed by Carlson because the system of Sakumoto represents a lock control device use for controlling access to a locked space and receiving of the digital signature occur after completion of the purchasing process enable a user to pick up a purchased item from a locker.


.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakumoto et al. US Patent Application Publication 20180047232 in view of Carlson US Patent 10097353 and further in view of Armstrong US Patent Application Publication 20150262137.

         Regarding claim 5, 14, Sakumoto is silent on teaching the digital signature is received from a node in a block chain network, the digital signature being included in a block chain data value in a block included in a block chain associated with the block chain network. Armstrong in an analogous art teaches receiving digital signature is received from a node in a block chain network, the digital signature being included in a block chain data value in a block included in a block chain associated with the block chain network and the digital signature having been transmitted to the block chain network by the external communication device (paragraph 033-34).
	It would have been obvious to one of ordinary skill in the art to modify the system of Sakumoto  as disclosed by Carlson in view of Armstrong because such modification improve the security of the access control system to a locked spaced in order to retrieve items purchase online.

. 


             
           
   Claim 6, 8, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. US Patent Application Publication 20180167394 in view of Carlson US Patent 10097253. 



             Regarding claim 6, High teaches a method for opening a secured lockbox through a digital signature, comprising:

receiving, by an input device of a computing device in a lockbox, a digital signature from an external communication device (computing system 120 of the lockbox receive identification information from user device 112, paragraph 07, 023, 034);

transmitting, by a transmitter of the computing device, a data message including the digital signature to an external server (the signature information is received by authentication module 132 and transmitted access authentication database 113 to authenticate signature, the authentication database can be onsite or remote and access the public ledger for authentication, paragraph 034);

receiving, by a receiver of the computing device, a notification from the external server indicating successful validation of the digital signature (paragraph 038);

transmitting, by the transmitter of the computing device, a signal to an electronic locking mechanism of the lockbox interfaced with the computing device and opening, by the electronic locking mechanism of the lockbox, an electronic lock granting access to contents of the lockbox upon receipt of the signal (paragraph 038). High is silent on teaching the digital signature is generated by the external communication device, as part of a purchasing process for a product by the external communication device, using a private key of the cryptographic key pair, wherein the storing of the public key and the receiving of the digital signature occur after completion of the purchasing process for the product. Carlson in an analogous art teaches digital signature is generated by the external communication device, as part of a purchasing process for a product by the 
	It would have been obvious to one of ordinary skill in the art to modify the system of High as disclosed by Carlson because such modification provide an alternative means of providing authentication information by allowing the external device to initiate the exchange of authentication information and facilitating the processing and delivery of goods.


	

            Regarding claim 8, High et al. teaches the input device is the receiver, and
the digital signature is received using near field communication (RFID represent near field device, paragraph 023).
         Regarding claim 15, High et al. teaches a system for opening a secured lockbox through a digital signature, comprising:

a lockbox configured to store contents, the lockbox including an electronic lock operated by an electronic locking mechanism and a computing device interfaced with the electronic locking mechanism (computing system 120 of the lockbox receive identification information from user device 112, paragraph 07, 023, 034), wherein the computing device includes

an input device (110) of the computing device configured to receive a digital signature from an external communication device (paragraph 036),



a receiver configured to receive a notification from the external server indicating successful validation of the digital signature (paragraph 038), wherein

the transmitter is further configured to transmit a signal to an electronic locking mechanism of the lockbox interfaced with the computing device, and the electronic locking mechanism of the lockbox is configured to open the electronic lock granting access to the contents of the lockbox upon receipt of the signal (paragraph 038). High is silent on teaching the digital signature is generated by the external communication device, as part of a purchasing process for a product by the external communication device, using a private key of the cryptographic key pair, wherein the storing of the public key and the receiving of the digital signature occur after completion of the purchasing process for the product. Carlson in an analogous art teaches digital signature is generated by the external communication device, as part of a purchasing process for a product by the external communication device, using a private key of the cryptographic key pair, wherein the storing of the public key and the receiving of the digital signature occur after completion of the purchasing process for the product in order to enable a user to pick up a purchased item from a locker (Fig.3, col. 2 lines 27-62).
	It would have been obvious to one of ordinary skill in the art to modify the system of High as disclosed by Carlson because such modification provide an alternative means of providing authentication information by allowing the external device to initiate the exchange of authentication information and facilitating the processing and delivery of goods.


            Regarding claim 17, High et al. teaches the input device is the receiver, and
the digital signature is received using near field communication (RFID represent near field device, paragraph 023).




Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakumoto et al. US Patent Application Publication 20180047232 in view of Carlson US Patent 10097353 and further in view of Davis et al. US Patent Application Publication 20140068247.
	Regarding claim 4,13, Sakumoto et al. is silent on teaching the input device is an optical imaging device, and the digital signature is encoded from a machine-readable code displayed by the external communication device and read using the optical imaging device. Davis et al. in an analogous art teaches the input device is an optical imaging device, and the digital signature is encoded from a machine-readable code displayed by the external communication device and read using the optical imaging device (paragraph 034).
	It would have been obvious to one of ordinary skill in the art to modify the system of Sakumoto in view of Carlson as disclosed by Davis because the use of the optical imaging device for authenticating the unlocking of the lockbox represent a suitable alternative to the use of the radio frequency wireless means.
  
	


9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. US Patent Application Publication 20180167394 in view of Carlson US Patent 10097353 and further in view of Davis et al. US Patent Application Publication 20140068247.
	Regarding claim 9 and 18, High et al. is silent on teaching the input device is an optical imaging device, and the digital signature is encoded from a machine-readable code displayed by the external communication device and read using the optical imaging device. Davis et al. in an analogous art teaches the input device is an optical imaging device, and the digital signature is encoded from a machine-readable code displayed by the external communication device and read using the optical imaging device (paragraph 034).
	It would have been obvious to one of ordinary skill in the art to modify the system of High et al. in view of Carlson as disclosed by Davis because the use of the optical imaging device for authenticating the unlocking of the lockbox represent a suitable alternative to the use of the radio frequency wireless means.


Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakumoto et al. US Patent Application Publication 20180047232 in view of Carlson US Patent 10097353 and further in view of Arora et al. US Patent Application Publication 20190130387.
Regarding claims 19 and 22, Sakumoto is silent on teaching an entity associated with the purchased product generates the private key and transmits the private key to the external communication device. Arora et al. in an analogous art teaches an entity associated with the purchased product generates the private key and transmits the private key to the external communication device (paragraph 087).
It would have been obvious to one of ordinary skill in the art to modify the system of Sakumoto in view of Carlson as disclosed by Arora because such modification provide an efficient and secure means for providing authentication information and enabling the purchasing of goods using digital currency.
s 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. US Patent Application Publication 20180167394 in view of Carlson US Patent 10097353 and further in view of Khalil et al. US Patent Application Publication 20150334108.
Regarding claims 20-21, High is silent on teaching an entity associated with the purchased product generates the private key and transmits the private key to the external communication device. Khalil in an analogous art teaches an entity associated with the purchased product generates the private key and transmits the private key to the external communication device (paragraph 040).
It would have been obvious to one of ordinary skill in the art to modify the system of High in view of Carlson as disclosed by Khalil because such modification provide an efficient and secure means for providing authentication information and enabling the purchasing of goods using digital currency.



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683